[FINAL] SECURITIES REGISTRATION STATEMENT VANGUARD INDEX FUNDS - VANGUARD TOTAL STOCK MARKET INDEX FUND - SECURITIES REGISTRATION STATEMENT To: Director of Kanto Local Finance Bureau Filing Date of SRS: June 30, 2017 Name of the Registrant Trust: VANGUARD INDEX FUNDS Name of Representative: F. William McNabb III Chairman and Chief Executive Officer Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Nobuharu Onishi Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Offering or Sale for Registration Name of the Fund Making VANGUARD INDEX FUNDS - VANGUARD Offering or Sale of Foreign TOTAL STOCK MARKET INDEX FUND Investment Fund Securities: Aggregate Amount of Foreign The approximate amount of the limit: U.S. $ 1.0 Investment Fund Securities to be billion (approximately ¥ 111.29 billion) Offered or Sold: Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 111.29 (the mean of the exchange rate quotations by The Bank of Tokyo – Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on April 28, 2017). The same applies hereafter. Places (other than EDINET) where a copy of this Securities Registration
